UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1311



JOSEPH AUJOUR,

                                                          Petitioner,

          versus


JOHN ASHCROFT, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A75-367-705)


Submitted:   September 15, 2004           Decided:   October 14, 2004


Before NIEMEYER, MICHAEL, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Samuel N. Omwenga, Washington, D.C., for Petitioner.   Peter D.
Keisler, Assistant Attorney General, David V. Bernal, Assistant
Director, Barry J. Pettinato, Jennifer J. Keeney, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Joseph Aujour, a Haitian native, petitions for review of

the Board of Immigration Appeals’ (Board) order denying his motion

to reopen.    For the reasons stated below, we deny his petition for

review.

             We review the Board’s denial of a motion to reopen with

extreme deference and only for an abuse of discretion.                 8 C.F.R.

§ 1003.2(a) (2004); INS v. Doherty, 502 U.S. 314, 323-24 (1992);

Stewart v. INS, 181 F.3d 587, 595 (4th Cir. 1999).               Such motions

are especially disfavored “in a deportation proceeding, where, as

a general matter, every delay works to the advantage of the

deportable alien who wishes merely to remain in the United States.”

Doherty, 502 U.S. at 323.

             Aujour asserts he met the requirements for reopening the

Board’s decision under Matter of Velarde-Pacheco, 23 I. & N. Dec.

253 (BIA 2002).      In Matter of Velarde-Pacheco, the Board held that

a properly filed and unopposed motion to reopen for adjustment of

status based on a bona fide marriage entered into after the

commencement    of    proceedings   may     be   granted,   at   the    Board’s

discretion, even though a visa petition is pending and not yet

approved.     Id. at 256.   The Board may grant the motion only when

the following factors are present: (1) the motion is timely filed;

(2) the motion is not numerically barred; (3) the motion is not

barred by Matter of Shaar, 21 I. & N. Dec. 541 (BIA 1996), or on


                                    - 2 -
any other procedural grounds; (4) the motion presents clear and

convincing    evidence   indicating    a     strong   likelihood    that   the

[alien's] marriage is bona fide; and (5) the Service either does

not oppose the motion or bases its opposition solely on Matter of

Arthur, 20 I. & N. 475 (BIA 1992).         Id.

             We conclude the Board did not abuse its discretion when

it found Aujour failed to present clear and convincing evidence

that there is a strong likelihood that his marriage is bona fide.

Because this provided a sufficient basis for the Board’s decision,

we need not address whether the fifth prong of the Velarde-Pacheco

test implicates due process rights.

          Aujour next argues his motion to reopen should have been

granted under Matter of Lozada, 19 I. & N. Dec. 637 (BIA 1988),

because his counsel was ineffective.             Under Matter of Lozada, a

motion to reopen may be filed out of time if it is based on

ineffective assistance of counsel.           However, the alien must also

show he was prejudiced by his counsel’s actions.                 Id. at 638;

Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).               Because Aujour

was not able to present clear and convincing evidence that his

marriage is bona fide, we conclude he was not prejudiced by his

counsel’s failure to file a motion to reopen based on Matter of

Velarde-Pacheco.

          Accordingly,     we   deny   the    petition   for    review.    We

dispense with oral argument because the facts and legal contentions


                                  - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                 PETITION DENIED




                              - 4 -